            Case 2:21-cv-01495-JAD-NJK Document 1 Filed 08/11/21 Page 1 of 7




     NICHOLAS M. WAJDA
1
     Nevada State Bar No. 11480
2    Law Offices of Nicholas M. Wajda, Esq./Wajda Law Group, APC
     871 Coronado Center Drive, Suite 200
3    Henderson, NV 89052
     Telephone: 702-900-6339
4
     Email: nick@wajdalawgroup.com
5    Attorney for the Plaintiff

6
                                UNITED STATES DISTRICT COURT
7

8
                                        DISTRICT OF NEVADA

9
                                                  CASE NO.:
10   BRIAN VANDEVELDE
11
                           Plaintiff,             COMPLAINT FOR DAMAGES:
12
            v.
13                                                  1. Violation of the Telephone Consumer
                                                       Protection Act
14
     BANK OF AMERICA, N.A.                          2. Invasion of Privacy – Intrusion Upon
                                                       Seclusion
15                         Defendant.
                                                  JURY TRIAL DEMANDED
16

17

18          NOW comes BRIAN VANDEVELDE (“Plaintiff”), by and through the undersigned

19   attorney, complaining as to the conduct of BANK OF AMERICA, N.A. (“Defendant”) as

20   follows:

21                                      NATURE OF ACTION

22      1. Plaintiff brings this action for damages pursuant to the Telephone Consumer Protection

23   Act 47 U.S.C. §227, et seq. (hereinafter “TCPA”), which prohibits the use of automated dialing

24   equipment when making calls to consumers, and for Invasion of Privacy – Intrusion upon

25   Seclusion, as derived from §652B of the Restatement (Second) of Torts, which prohibits an

26   intentional intrusion, “physically or otherwise, upon the solitude or seclusion of another…that

27   would be highly offensive to a reasonable person.

28

                                                    1
              Case 2:21-cv-01495-JAD-NJK Document 1 Filed 08/11/21 Page 2 of 7




1        2. Plaintiff brings this action against Defendant Bank of America, N.A. (hereinafter
2    “Defendant” or “Bank of America”) for its abusive and outrageous conduct in connection with
3    debt collection activity, as Defendant contacted Plaintiff over 30 times after receiving a notice
4    of attorney representation, all sent through certified mail.
5        3. While many violations are described below with specificity, this Complaint alleges
6    violations of the statutes cited in their entirety.
7        4. The TCPA was designed to prevent calls like the ones described herein, and to protect
8    the privacy of citizens like Plaintiff, and by enacting the TCPA, Congress intended to give
9    consumers a choice as to how corporate entities may contact them and to prevent the nuisance
10   associated with automated or prerecorded calls.
11                                      JURISDICTION & VENUE
12       5. Subject matter jurisdiction is conferred upon this Court by 28 U,S.C. §§ 1331, 1337 and
13   1367, and 15 U.S.C. § 1681.
14      6.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) as Defendant conducts
15   business, and a substantial portion of the events or omissions giving rise to Plaintiff’s claims
16   occurred within the District of Nevada.
17                                                 PARTIES
18       7.   Plaintiff is a consumer over eighteen (18) years of age residing in Las Vegas, Nevada
19   which is within the District of Nevada.
20       8.   Plaintiff is a natural person as defined by 47 U.S.C. § 153(39).
21       9.   Defendant is a company with a principal place of business located at 100 North Tyron
22   Street, Charlotte, North Carolina. Defendant regularly uses mail, email, and telephone to
23   collect from consumers on debts within the State of Nevada.
24       10. Defendant is a “person” as defined by U.S.C. § 153(39).
25       11. Defendant acted through its agents, employees, officers, members, directors, heirs,
26   successors, assigns, principals, trustees, sureties, representatives and insurers at all times
27   relevant to the instant action.
28

                                                           2
             Case 2:21-cv-01495-JAD-NJK Document 1 Filed 08/11/21 Page 3 of 7




1                                        FACTUAL ALLEGATIONS
2        12. Plaintiff reserves the right to amend the Complaint should pertinent facts become known
3    at a later time.
4        13. Plaintiff is an unsophisticated consumer.
5        14. The instant action arises out of Defendant’s attempt to collect upon an outstanding
6    consumer debt, which Defendant claims is owed by the Plaintiff.
7        15. Plaintiff opened a credit card account issued by Bank of America sometime in early
8    2020.
9        16. The credit card account extended to Plaintiff was primarily for personal, family or
10   household purposes.
11       17. Defendant has been attempting to collect on a debt that originated from monetary credit
12   that was extended primarily for personal, family, or household purposes.
13       18. Because Plaintiff, a natural person allegedly obligated to pay money to Defendant rising
14   from what Plaintiff is informed and believes was a consumer credit transaction.
15       19. Plaintiff is informed and believes Defendant is one who regularly collects or attempts
16   to collect debts on behalf of themselves.
17       20. Plaintiff’s account was an unsecured credit account and Plaintiff began making
18   payments on the account soon after opening the account and making purchases/charges.
19       21. Plaintiff eventually became financially unable to continue making payments on his
20   account.
21       22. Defendant began contacting Plaintiff to inquire about the status of the account and to
22   collect payment.
23       23. Plaintiff subsequently retained counsel to assist in dealing with Defendant’s account and
24   to seek some type of financial relief.
25       24. Counsel for Plaintiff sent Defendant a certified letter confirming representation of
26   Plaintiff and informing Defendant it was to no longer contact Plaintiff directly and all
27   calls/letters/collection efforts were to no longer be directed at Plaintiff.
28

                                                        3
             Case 2:21-cv-01495-JAD-NJK Document 1 Filed 08/11/21 Page 4 of 7




1       25. The contents of the letter also informed Defendant that Plaintiff was withdrawing his
2    consent to be contacted on his cellular telephone.
3       26. Plaintiff’s notice was sent to Defendant on March 18, 2021 via certified mail. Defendant
4    received the certified notice on March 22, 2021
5       27. Defendant continued to call Plaintiff after the March 18, 2021 certified notice of
6    representation and revocation of consent was sent.
7       28. Defendant diligently continued to call Plaintiff’s cell phone multiple times each day.
8       29. Defendant would use an automatic dialing machine when placing the calls to Plaintiff.
9       30. Defendant would use a pre-recorded voice when calling Defendant.
10      31. Defendant would leave pre-recorded messages for Plaintiff.
11      32. Defendant’s autodialing machine contains the capacity to randomly dial numbers.
12      33. Plaintiff was contacted repeatedly regarding non-payment of the debt owed to
13   Defendant despite Defendant being notified Plaintiff had retained counsel to deal specifically
14   with the debt owed to Defendant.
15      34. Defendant’s calls were frequent in nature and continued despite receiving written notice
16   Plaintiff was represented by an attorney and that all calls to Plaintiff’s cellular telephone were to
17   stop.
18      35. Plaintiff received over 30 pre-recorded calls after the March 18, 2021 certified letter
19   was received by Defendant.
20                                                DAMAGES
21      36. Plaintiff suffered real and concrete harm because Defendant continued to contact him in
22   this manner prohibited by the TCPA.
23      37. Defendant’s knowing, willful, wanton and malicious conduct has severely impacted
24   Plaintiff’s daily life and general well=being.
25      38. Plaintiff has expended time and incurred costs consulting with his attorney as a result of
26   Defendant’s illegal actions.
27      39. Plaintiff has been unduly inconvenienced and harassed by Defendant’s unlawful
28   attempts to collect upon the subject debt.

                                                       4
             Case 2:21-cv-01495-JAD-NJK Document 1 Filed 08/11/21 Page 5 of 7




      1. COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PRPTECTIONS
1
                                     ACT
2

3       40. Plaintiff repeats and realleges paragraphs 1 through 39 as though fully set forth herein.

4       41. Defendant was informed Plaintiff revoked his consent to be contacted by Defendant in

5    March of 2021.

6       42. Defendant called Plaintiff repeatedly since Plaintiff withdrew his consent to be contacted

7    by an automatic dialing machine on his cellular telephone.

8       43. Defendant ignored the notice, sent through certified mail, and continued to contact

9    Plaintiff on his cellular telephone.

10      44. The certified notice was unequivocal in its language regarding attorney representation

11   and revocation of consent.

12      45. Consequently, Defendant had “actual” knowledge of its violation of the TCPA.

13      46. Alternatively, Defendant should have known its conduct violated the TCPA.

14      47. Defendant continued to use a pre-recorded voice when placing unauthorized calls to

15   Plaintiff’s cellular telephone.

16      48. Defendant would contact Plaintiff multiple times each day regarding payment on the

17   accounts.

18      49. Defendant placed the above cited calls using an artificial or prerecorded voice to deliver

19   the collection messages without Plaintiff’s prior express consent.

20      50. Defendant contacted Plaintiff at least 30 (thirty) times after he revoked his consent to be

21   contacted on his cellular telephone and informed Defendant he was represented by counsel.

22      51. Defendant Plaintiff was still contacted multiple times each day on his cellular telephone

23   despite receiving notice of Plaintiff’s revocation of consent.

24      52. These calls were made to Plaintiff’s cellular telephone and were not calls for an

25   emergency purposed as defined by 47 U.S.C. §227(b)(1)(A)(iii).

26      53. The calls Plaintiff received were pre-recorded or used an artificial voice.

27      54. Plaintiff expressly revoked any consent that may have previously been given to

28   Defendant to be contacted by an automatic dialing machine in March of 2021.

                                                      5
             Case 2:21-cv-01495-JAD-NJK Document 1 Filed 08/11/21 Page 6 of 7




1       55. The calls placed by Defendant were willful and made despite having knowledge that
2    Plaintiff revoked his consent to be contacted by Defendant on his cellular telephone.
3       56. These telephone calls by Defendant, or its agent, violated 47 U.S.C. §227(b)(1)(A)(iii).
4       57. As a result of Defendant’s violation of the TCPA, Plaintiff is entitled to actual, statutory
5    and treble damages pursuant to 47 U.S.C. §227(b)(3) and in an amount to be determined at a trial
6    by jury and for reasonable attorney fees and costs.
7
                             2. COUNT II – INTRUSION UPON SECLUSION
8

9       58. Plaintiff repeats and realleges paragraphs 1 through 57 as though fully set forth herein.

10      59. The Restatement of the Law, Second, Torts §652B defines intrusion upon seclusion as,

11   “[o]ne who intentionally intrudes…upon the solitude or seclusion of another, or his private affairs

12   or concerns, is subject to liability to the other for invasion of privacy, if the intrusion would be

13   highly offensive to a reasonable person.”

14      60. According to findings by the FCC, the agency Congress vested with authority to issue

15   regulations implementing the TCPA, such calls are prohibited because, as Congress found,

16   automated or prerecorded telephone calls are a greater nuisance and invasion of privacy than live

17   solicitation calls, and such calls can be costly and inconvenient.

18      61. Defendant intentionally interfered, physically or otherwise, with the solitude and seclusion

19   of Plaintiff, namely by engaging in unlawful and intrusive communications.

20      62. Defendant intentionally caused harm to Plaintiff’s emotional well-being by engaging in

21   highly offensive conduct in the course of collecting its debt, and thereby invaded and intruded

22   upon Plaintiff’s rights to privacy.

23      63. Plaintiff has a reasonable expectation of privacy in his solitude, seclusion, and/or private

24   concerns and affairs.

25      64. These intrusions and invasions against Plaintiff by Defendant occurred in a way that would

26   be highly offensive to a reasonable person in that position.

27      65. Defendant received notice stating it was no longer to contact Plaintiff as he was

28   represented by counsel and revoked his consent to be contacted on his cellular telephone.

                                                      6
             Case 2:21-cv-01495-JAD-NJK Document 1 Filed 08/11/21 Page 7 of 7




1        66. As a result of such invasions of privacy, Plaintiff is entitled to actual damages in an amount
2    to be determined at trial from Defendant.
3                                         DEMAND FOR JURY TRIAL
4            Pursuant to Federal Rules of Civil Procedure 38, Plaintiff hereby demands a trial by jury
5    for all issues of triable by jury.
6                                          PRAYER FOR RELIEF
7    WHEREFORE, Plaintiff, BRIAN VANDEVELDE respectfully requests this Honorable Court:
8                a. Declare the practices complained of herein are unlawful the aforementioned
9                    statute (the TCPA);
10               b. Award Plaintiff statutory damages of $1,500.00 pursuant to 47 U.S.C.
11                   §227(b)(3)(C) for each and every violation;
12               c. Pursuant to 47 U.S.C. §227(b)(3)(A), award Plaintiff injunctive relief prohibiting
13                   such conduct in the future;
14               d. Award Plaintiff actual and punitive damages for Defendant’s intrusion upon
15                   Plaintiff’s seclusion;
16               e. Award Plaintiff punitive damages pursuant to NRS 42.005;
17               f. Any other relief that the court deems appropriate and proper.
18
     Date: August 11, 2021                                 Respectfully submitted,
19
                                                           By: _/s/ Nicholas M. Wajda______
20
                                                           Law Offices of Nicholas M. Wajda, Esq.
21                                                         Nicholas M. Wajda (State Bar No. 11480)
                                                           871 Coronado Center Drive
22                                                         Suite 200
                                                           Henderson, NV 89052
23
                                                           Telephone: 702-900-6339
24                                                         Facsimile: 866-286-8433
                                                           Email: nick@wajdalawgroup.com
25

26

27

28

                                                       7
